FILED
                              NOT FOR PUBLICATION
                                                                             AUG 16 2012
                      UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS


                              FOR THE NINTH CIRCUIT



DIANE REIMERS,                                    No. 11-16962

                Plaintiff - Appellant,            D.C. No. 1:10-cv-00763-SKO

  v.
                                                  MEMORANDUM *
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                          for the Eastern District of California
                    Sheila K. Oberto, Magistrate Judge, Presiding **

                             Submitted August 8, 2012 ***

Before:         ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Diane Reimers, a California state prisoner, appeals pro se from the district

court’s judgment dismissing her 42 U.S.C. § 1983 action alleging deliberate

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Reimers consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference with regard to treatment she received for neck and spinal injuries. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we

affirm.

      The district court properly dismissed Reimers’s deliberate indifference claim

because Reimers failed to allege facts showing that defendants acted with

conscious disregard to her heath. See Toguchi v. Chung, 391 F.3d 1051, 1057 (9th

Cir. 2004) (a prison official acts with deliberate indifference only if he or she

knows of and disregards an excessive risk to the prisoner’s health and safety;

negligence in diagnosing or treating a medical condition is insufficient); see also

Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (a difference of opinion

between the physician and the prisoner concerning the appropriate course of

treatment does not amount to deliberate indifference to serious medical needs).

      AFFIRMED.




                                           2                                        11-16962